DETAILED ACTION
In response to the Response filed on January 5, 2022, claim 24 is withdrawn. Currently, claims 19-23 and 25-39 are further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed October 28, 2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. It is noted that the IDS does not include a list of the document but instead references that the parent application provide copies of the foreign and non-patent references.


Election/Restrictions
Applicant’s election without traverse of Species D drawn to Figs. 3E-3H in the reply filed on January 5, 2022 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “energy storage member disposed within the device housing and surrounded by the housing inner surface” (as per claim 19) and “energy storage member disposed within the first housing section” (as per claim 31).

Claim Objections
Claims 19-25, 27-30, 33, and 37 are objected to because of the following informalities: 
Claim 19: the recitation of “first and second ends thereof” (line 4) is suggested to be recited as --a first end and a second end of the heating chamber-- to avoid any confusion.  
Claim 23: the recitation of “the aromatherapy vaporization” (line 1) is suggested to be recited as --the aromatherapy vaporization device--.
Claim 33: the recitation of “receiving of leaf material” is suggested to be recited as --receiving a leaf material--.
Claim 37: the recitation of “an opposed direction” is suggested to be recited as --a direction opposite the first direction to avoid any confusion for what it is opposed to.

Claims 20-25 and 27-30 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 31-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the recitation of “a third housing” is confusing because it implies that there being a first housing and a second housing. However, the claim only requires a housing in claim 19 without any additional housings until the third housing in claim 24. However, for the purpose of continuous examination, the recitation is interpreted as requiring another housing in addition to the housing of claim 19 and not necessarily that the device comprises three housing.
Regarding claim 31, the recitation of “proximate a phyto material receiving volume” is confusing because it is unclear whether the recitation is requiring that the phyto material 
Regarding claim 38, the recitation of “the second end of the heating chamber” lack antecedent basis since this is the first recitation of the limitation in the claim. It is noted that a second end of the heating chamber is required in claim 36 and claim 38 is dependent from claim 31. Thus, applicant is suggested that claim 38 may be amended to depend from claim 36 or introduce the first and second ends of the heating chamber in claim 38 to provide antecedent basis for the recitation.
Claims 32-39 are also rejected for incorporating the above confusion through their respective claim dependencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 20, 22, 24, and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US Pub. No. 2007/0045288 A1).
Claim 19. Nelson discloses an aromatherapy vaporization device comprising: 
a device housing (110,112) comprising a housing outer surface (i.e., outer surfaces of housing 110, 112) and a housing inner surface (i.e., inner surfaces of housing 110, 112) ([0022]); 
a heating chamber (148) surrounded by the housing inner surface, the heating chamber defining a phyto material receiving volume between first and second ends thereof ([0054]); 
an ambient air input port (i.e., opening covered by plate 56) formed proximate a first end of the device housing and proximate the first end of the heating chamber, the ambient air input port fluidly coupled to the phyto material receiving volume ([0087]); 
an energy storage member (132) disposed within the device housing and surrounded by the housing inner surface (Fig. 3; [0063]); 
a control circuit (134) disposed within the device housing and surrounded by the housing inner surface, the control circuit coupled to the energy storage member and to the heating chamber ([0063]-[0064], [0066]; via controller); 
an inhalation conduit (116) extending between an upstream conduit end (i.e., end connecting to vapor tube 140) and a downstream conduit end (i.e., end connecting to opening of mouthpiece 116), wherein an inhalation aperture (i.e., opening of mouthpiece 116) is defined at the downstream conduit end, and the upstream conduit end is fluidly connected to the phyto material receiving volume ([0088]); 

wherein a continuous fluid pathway is defined between an upstream pathway end positioned at the ambient air input port and a downstream pathway end positioned at the inhalation aperture, the continuous fluid pathway extending through the phyto material receiving volume, the continuous fluid pathway being sealed from the housing inner surface ([0086]-[0089]); 
wherein the energy storage member controllably supplies power to the heating chamber ([0066]; via controller);
wherein the heating chamber is operable to heat the phyto material received within the phyto material receiving volume to a predetermined vaporization temperature to generate phyto material vapor ([0057]); 
wherein, in response to inhalation from the inhalation aperture by a user, the phyto material vapour mixes with ambient air drawn through the phyto material  receiving volume thereby creating a mixture of phyto material vapour and ambient air drawn through the inhalation conduit to the inhalation aperture ([0086]-[0089]); and 
wherein the ambient air is drawn into the phyto material receiving volume and through the continuous fluid pathway without contacting any one of the control circuit and the energy storage member ([0086]; i.e., since ambient air is drawn through mouthpiece 116 into housing 154 and through chamber 148, this pathway is air does not come into contact with the control circuit and energy source member since they are in a separate portion of the housing, see Figs. 3, 4).
Claim 20. Nelson discloses the aromatherapy vaporization device according to claim 19 comprising: at least one sealing ring (150) disposed proximate the heating chamber first end, the at least one sealing ring operable to substantially prevent air that is between the heating chamber and the housing inner surface from mixing with the ambient air as the ambient air enters the heating chamber through the ambient air input port ([0043], wherein the at least one sealing ring frictionally engages the housing inner surface (Fig. 5).
Claim 22. Nelson discloses the aromatherapy vaporization device according to claim 20, wherein the at least one sealing ring comprises a first sealing ring (148) and a second sealing ring (150) ([0043]).
Claim 24. Nelson discloses the aromatherapy vaporization device according to claim 19 comprising: a third housing having a slide (130) located on an exterior surface thereof; a track (Figs. 1-5; i.e., track onto which cover 130 slides up and down on) located on the housing outer surface, the track being engageable with the slide of the third housing; and wherein sliding the third housing relative to the device housing allows the upstream conduit end of the inhalation conduit to be one of fluidly coupled and fluidly uncoupled with the heating chamber second end ([0033]; Fig. 5; i.e., since cover 130 allows for heating chamber 148 to be accessible).
Claim 25. Nelson discloses the aromatherapy vaporization device according to claim 19 comprising: a mesh proximate the second end of the heating chamber for facilitating a reduction in phyto material traveling from the phyto material receiving volume into the inhalation conduit ([0050]).
Claim 27. Although the claim is dependent on claim 26, since claim 26 has been withdrawn and the limitation of claim 27 is not drawn to the nonelected features, claim 27 is 
Claim 28. Nelson discloses the aromatherapy vaporization device according to claim 27, wherein the inhalation conduit comprises a sealing member (150) proximate the upstream conduit end, wherein the sealing member frictionally engages one of the housing outer and inner surfaces while the upstream conduit end is attached to the open end of the heating chamber (Figs. 3-5; [0051]).
Claim 29. Nelson discloses aromatherapy vaporization device according to claim 19, wherein the heating chamber comprises a conductive heating element (152) ([0043]), that the predetermined temperature is between 380 degrees Fahrenheit and 420 degrees Fahrenheit ([0057]; i.e., since heating element 152 heats up the phyto material and temperature required for volatizing includes a temperature range of between 190 degrees Celsius to 210 degrees Celsius and may be set at 230 degrees Celsius).
Claim 30. Nelson discloses the aromatherapy vaporization device according to claim 19, wherein the heating chamber comprises a convection heating chamber ([0058]) for heating the phyto material to the predetermined temperature with hot air, and wherein the predetermined temperature is between 380 degrees Fahrenheit and 420 degrees Fahrenheit .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US Pub. No. 2007/0045288 A1) in view of Mills (US Pub. No. 2016/0015309 A1).
Claim 21. Nelson discloses the aromatherapy vaporization device according to claim 19, wherein Nelson further discloses comprising: a ring (150) disposed proximate .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US Pub. No. 2007/0045288 A1) in view of Vail (US Pub. No. 2004/0009245 A1).
Claim 23. Nelson discloses the aromatherapy vaporization device according to claim 19 but does not disclose a removable one way airflow valve fluidly coupled with the ambient air input port, wherein the one way airflow valve permits the ambient air to pass into the heating chamber in a first direction, and prevents the mixture of phyto material vapour and ambient air from exiting the heating chamber in an opposed direction. However, Vail also discloses an aromatherapy vaporization device to comprise suitable valves including one-way valves for controlling the air flow of the device ([0063]). Therefore, since both Nelson and Vail are drawn to aromatherapy vaporization devices, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Nelson with suitable number of valves or flow control mechanisms to ensure that appropriate flow as disclosed by Vail including a one-way airflow valve ([0063]). Thus, it follows that Nelson in view .

Allowable Subject Matter
Claims 31-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, see PTO-892, does not explicitly disclose all of the specifics of the atomizer and the female and male threaded couplings in combination of the other structures required by the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-25 and 27-30 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,695,510 B2. Although the claims at issue In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/JENNA ZHANG/Primary Examiner, Art Unit 3783